DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 10 – 12, 15, 16, and 18 – 20 have been amended
Claims 9, 13, and 14 have been canceled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,515,516, “Perrine,” in view of US 4,220,074, “Reip.”
Regarding Claim 1: Perrine discloses a pump system (Figures 1 – 6), comprising: a pump assembly (Figure 1), comprising: a housing (12, 13, 15, 16) defining a first volume (10) and a second volume (11) separated by a divider (14); a first piston (19) dividing the first volume into a first chamber and a second chamber (As shown in at least Figures 1 and 2; The first and second chambers of the first volume ; a second piston (20) dividing the second volume into a third chamber and a fourth chamber (As shown in at least Figures 1 and 2; The third and fourth chambers of the second volume being interpreted as the lower and upper portions of the second volume, respectively, with the fourth chamber being shown at or near its minimum volume); and a piston rod (21) coupling the first piston and the second piston such that a movement of the first piston causes an equal movement of the second piston (Column 3, Lines 3 – 8); and a pump controller (95) configured to alternately supply a first fluid to the second chamber and the fourth chamber to cause the first piston and the second piston to reciprocate within the housing (Column 5, Line 45 – Column 6, Line 28; The directional control valve 95 is utilized to control the flow of the pumping fluid to the second and fourth chambers); however, Perrine fails to explicitly teach or disclose the pump controller including a relief valve fluidly coupled to the second chamber through an orifice.  
Reip teaches a hydraulic control system (Figure 2) utilizing a spool valve (22) similar in design to the pump controller of Perrine and further comprising an orifice (44) fluidly coupled to a relief valve (50, 52) (Column 3, Line 57, “Also mounted in lines 36 and 38 are pressure relief valves 50 and 52, respectively, that are each connected to the tank 42 by conduits or passages 54 and 56, respectively.  Excessively high pressures can develop in the lines 36 or 38 due to temperature rise.  In this case pressure relief valves 50 and 52 will be actuated to vent the pressurized fluid to the tank 42 thereby protecting the system.”). Reip teaches the use of a pressure relief valve paired with a hydraulic piston similar in application to the piston pump arrangement of Perrine. Reip 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added a pressure relief valve fluidly coupled to the the second and fourth chambers and the control valve of Perrine, as taught by Reip, with the predicted results that such relief valves will be capable of relieving pressure in the system which may be a result of temperature rise (Reip, Column 3, Line 57+). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have to have placed a flow control orifice, as taught by Reip, between the chambers and the pressure relief valves with the predicted results that the flow control orifices will act to limit the speed of the piston while excessive pressure is vented (Reip, Column 3, Line 47+). Such a placement of the relief valve in the fluid path extending from the second chamber through the relief valve, when the relief valve is activated, is a simple change in the location of the relief valve from one portion of the flow path of Reip to another. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have placed a flow control orifice in the provided location, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 2: Perrine in view of Reip teaches the pump system of Claim 1; Perrine further discloses wherein the housing defines an inlet passage (30) and an outlet passage (35) fluidly coupled to the first chamber, the pump assembly further comprising: an inlet check valve (33, 34) fluidly coupled to the inlet passage and configured to prevent a second fluid from exiting the first chamber through the inlet passage (Column 3, Line 25, “In FIG. 1, cylinder 10 has a gas inlet port 30 connected to a gas supply line 31 by threaded fitting 32 and includes ball 33 and spring 34, which form a one way valve so that gas to be compressed can enter cylinder 10 but cannot escape.”); and an outlet check valve (38, 39) fluidly coupled to the outlet passage and configured to prevent the second fluid from entering the first chamber through the outlet passage (Column 3, Line 28, “Cylinder 10 also has a gas outlet port 35 connected to a pressure gas line 36 by threaded fitting 37, and includes a ball 38 and spring 39 arranged as a check valve so that gas can leave cylinder 10 but cannot enter it.”)
Regarding Claim 3: Perrine in view of Reip teaches the pump system of Claim 2; Perrine further discloses wherein the inlet passage and the outlet passage are directly fluidly coupled to the first chamber throughout the entire range of motion of the first piston (As shown through the arrangement of the inlet and outlet as shown in at least Figures 1 and 2; The inlet and outlet remain fluidly coupled to the first chamber until the first piston contacts the housing end cap 15).  
Regarding Claim 4: Perrine in view of Reip teaches the pump system of Claim 3; Perrine further discloses wherein the inlet passage is a first inlet passage (30) and the outlet passage is a first outlet passage (35), wherein the housing defines a second inlet passage (40) fluidly coupled to the third chamber and a second outlet passage (45) fluidly coupled to the third chamber (As shown in Figure 1), wherein the first outlet passage is fluidly coupled to the second outlet passage (As shown in at least Figure 1 though the fluid connection 36).  
Regarding Claim 5: Perrine in view of Reip teaches the pump system of Claim 2; Perrine further discloses wherein the first fluid is a liquid (The first fluid is disclosed as a liquid; Column 5, Line 45 – Column 6, Line 28; The directional control valve 95 is utilized to control the flow of the pumping fluid to the second and fourth chambers; Column 8, Line 63, “A type DTE 24 high temperature hydraulic fluid has been found satisfactory for use in the system.”) and wherein the second fluid is a gas (The second fluid is disclosed as a gas; Column 3, Line 25, “In FIG. 1, cylinder 10 has a gas inlet port 30 connected to a gas supply line 31 by threaded fitting 32 and includes ball 33 and spring 34, which form a one way valve so that gas to be compressed can enter cylinder 10 but cannot escape.”).  
Regarding Claim 6: Perrine in view of Reip teaches the pump system of Claim 6; Perrine further discloses wherein the first piston, the second piston, and the piston rod are configured to translate along an actuation axis (The actuation axis is interpreted as being the vertical axis in Figure 1 about which each of the first piston, second piston, and piston rod are centered around), and wherein the first piston and the second piston are centered about the actuation axis (As shown in Figure 1).  
Regarding Claim 7: Perrine in view of Reip teaches the pump system of Claim 6; Perrine further discloses wherein the divider (14) defines a piston rod aperture (As shown in Figure 1; The diametric hole through the divider in which the piston rod is shown , and wherein the piston rod passes from the first piston, through the piston rod aperture, and to the second piston (As shown in Figure 1).  
Regarding Claim 8: Perrine in view of Reip teaches the pump system of Claim 7; Perrine further discloses wherein the second chamber and the fourth chamber are positioned between the first chamber and the third chamber (As shown in Figure 1 with the piston chamber locations as identified in the aforesaid rejection of claim 1).  
Regarding Claim 10: Perrine discloses a pump system (Figures 1 – 6), comprising: a reciprocating pump (Figure 1) comprising a housing (12, 13, 15, 16) and a piston assembly (19, 20, 21) defining (a) a first chamber (The lower of the two chambers of the cylinder 10 as shown in Figure 1; The first chamber is shown at or near its maximum volume) and a second chamber (The upper of the two chambers of the cylinder 11 as shown in Figure 1; The second chamber is shown at or near its minimum volume) containing a first fluid (The first fluid is disclosed as a liquid; Column 5, Line 45 – Column 6, Line 28; The directional control valve 95 is utilized to control the flow of the pumping fluid to the second and fourth chambers; Column 8, Line 63, “A type DTE 24 high temperature hydraulic fluid has been found satisfactory for use in the system.”) and (b) a third chamber (Either of the remaining chambers of sub-divided portions of cylinders 10 and 11 as shown in Figure 1; Each of these outer chambers, being closer to the end caps 15 and 16 and may be interpreted as being the third chamber) containing a second fluid (The second fluid is disclosed as a gas; Column 3, Line 25, “In FIG. 1, cylinder 10 has a gas inlet port 30 connected to a gas supply line 31 by threaded fitting 32 and includes ball 33 and spring 34, which form a one way valve so that gas to be , wherein a movement of the piston assembly causes the first chamber, the second chamber, and the third chamber to change in volume; a pump controller (95, 56, 57, 100) comprising: a supply port (94) configured to be fluidly coupled to a high pressure fluid source (90) of the first fluid; a first passage (25) fluidly coupled to the first chamber; a second passage (27) fluidly coupled to the second chamber; a directional control valve (DCV) (95) fluidly coupled to the supply port, the first passage, and the second passage and selectively repositionable between (a) a first position in which the DCV fluidly couples the supply port to the first passage and (b) a second position in which the DCV fluidly couples the supply port to the second passage (As shown in at least Figures 1 and 2; The DCV disclosed is a three position valve with the upper position, adjacent to the element 25 callout, in the figures interpreted as being the first position which supplies the first passage and the lower position, adjacent to the element 27 callout, being the second position which supplies the second passage); however, Perrine fails to explicitly disclose a valve configured to selectively supply the first fluid to the DCV through an orifice to move the DCV from the first position to the second position, wherein the orifice is configured to resist flow of the first fluid through the valve. The DCV of Perrine is disclosed as being electronically controlled through the use of a solenoid operated control valve.
Reip teaches a valve and control arrangement (Figure 2) comprising a directional control valve (22) electronically operated through pilot valves (16, 18) and through a manual control valve (14), the control valves of Reip utilize a first fluid (the first pumped fluid) as control signals to control the movement of the pilot operated spool valve (22), 
It would have been obvious to one of ordinary skill in the art to supplement the solenoid controlled directional control valve of Perrine with a manual control with the predicted results that such a valve arrangement will allow for manual control of the pump piston direction and to have placed a flow or speed control orifice, as taught by Reip, in the fluid connection to the directional control valve or Perrine, before or after the modified manual control valve as taught by Reip, with the predicted results that such a flow or speed control orifice will act to control the speed of movement of the directional control valve (Reip, Column 3, Line 47+).
Regarding Claim 11: Perrine in view of Reip teaches the pump system of Claim 10; however, Perrine fails to explicitly disclose wherein the valve is configured to move the DCV from the first position to the second position in response to a pressure within the first passage exceeding the threshold pressure. In the embodiment of Figures 1 and 2, Perrine discloses the placement of the control devices in the pumped fluid chambers and not within either of the pumping chambers (i.e. chamber(s) 3 of claim 10) or the pumping chamber supply lines (i.e. the first or second passages of claim 10). Perrine discloses an alternative embodiment of Figure 3 which utilizes a pressure responsive signal detected from either of the first or second passages but does not explicitly disclose the arrangement being incorporated into that of the embodiment of Figures 1 and 2 (Column 9, Line 46 – Column 10, Line 13, “The operation of the system can all be controlled from such a pressure sensor.  For example, the pressure sensor 
Regarding Claim 15: Perrine teaches the pump system of Claim 10; Perrine further teaches wherein, in the first position, the DCV is configured to fluidly couple the second passage to a low pressure fluid sink, and wherein, in the second position, the DCV is configured to fluidly couple the first passage to the low pressure fluid sink (As shown in Figure 2; When the DCV is in the first position the second passage 27 is fluidly coupled through the DCV and the two positon valve 97 to a low pressure fluid sink in the form of the fluid reservoir 93; When the DCV is in the second position the first passage 25 is fluidly coupled through the DCV and the two positon valve 97 to a low pressure fluid sink in the form of the fluid reservoir 93).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,515,516, “Perrine,” in view of US 2015/0361970, “White.”
Regarding Claim 12: Perrine teaches the pump system of Claim 11; Perrine further teaches a relief valve (97) fluidly coupled to the first passage; however, Perrine fails to explicitly teach the claimed arrangement such that the control device is a relief valve fluidly coupled to the first passage through a sensing line and configured to open in response to a pressure within the sensing line exceeding a shift pressure
White teaches a hydraulically powered compressor similar in design and function to that of Perrine wherein the pump (as shown in Figure 3) further has a the control device that is a relief valve (17) fluidly coupled to the first passage through a sensing line (As shown through the dotted line coupled with the pressure transducer 37) and configured to open in response to a pressure within the sensing line exceeding a shift pressure ([0059], “a solenoid operated pilot valve (36) which is actuated by the signal from the hydraulic pressure transducer (37) connected to the hydraulic line directly preceding the directional control valve (3).  The benefit of this embodiment is that the pressure required to actuate the solenoid operated pilot valve (36) can be changed over the course of the filling cycle”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Perrine to incorporate a pressure relief valve as taught by White with the predicted results that such a valve will allow for control to release the pressure suppled to the pump at a level which is capable of being changed over the pumping cycle (White, [0059]).

Claims 16 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0249175, “Ellifson,” in view of US 4,515,516, “Perrine,” and US 4,220,074, “Reip.”
Regarding Claim 16: Ellifson discloses an axle assembly for a vehicle (Figures 1 and 2; Figure 3 discloses a gas spring usable in the vehicle suspension system of Figures 1 and 2 ([0024])), comprising a wheel-end assembly (116); a reservoir (330) configured to contain a gas ([0025]). Ellifson teaches the use of a pump coupled with the gas spring through the first line 342 ([0035]), however, Ellifson is silent as to the details a pump assembly comprising: a housing; a first piston cooperating with the housing to define a first chamber and a second chamber; a second piston coupled to the first piston and cooperating with the housing to define a third chamber and a fourth chamber; a first inlet check valve at least selectively fluidly coupled to the reservoir and the first chamber and configured to permit the gas from the reservoir to enter the first chamber; and a second inlet check valve at least selectively fluidly coupled to the reservoir and the third chamber and configured to permit the gas from the reservoir to enter the third chamber; a gas spring coupled to the wheel-end assembly and at least selectively fluidly coupled to the first chamber and the third chamber; first valve configured to alternately supply a fluid to the second chamber and the fourth chamber such that the gas is forced out of the first chamber and the third chamber and into the gas spring; and a second valve fluidly coupled to the second chamber and configured to supply the fluid to the first valve through an orifice to control operation of the first valve. Ellifson discloses a gas spring (312).
Perrine teaches a pumping arrangement having a pump assembly (Figures 1 – 6) comprising: a housing (12, 13, 15, 16); a first piston (19) cooperating with the housing to define a first chamber and a second chamber (As shown in at least Figures 1 and 2; The first and second chambers of the first volume being interpreted as the upper and lower portions of the first volume, respectively, with the first chamber being shown at or near its minimum volume); a second piston (20) coupled to the first piston and cooperating with the housing to define a third chamber and a fourth chamber (As shown in at least Figures 1 and 2; The third and fourth chambers of the second volume ; a first inlet check valve (33, 34) at least selectively fluidly coupled to the reservoir (69) and the first chamber and configured to permit the gas from the reservoir to enter the first chamber (Column 3, Line 25, “In FIG. 1, cylinder 10 has a gas inlet port 30 connected to a gas supply line 31 by threaded fitting 32 and includes ball 33 and spring 34, which form a one way valve so that gas to be compressed can enter cylinder 10 but cannot escape.”); and a second inlet check valve (43, 44) at least selectively fluidly coupled to the reservoir and the third chamber and configured to permit the gas from the reservoir to enter the third chamber (As shown in Figures 1 and 2), Perrine teaches the compressor suppling compressed gas to an accumulator (69) and a further end use downstream of a valve (86); however, Perrine does not explicitly teach the end use being a gas spring coupled to the wheel-end assembly and at least selectively fluidly coupled to the first chamber and the third chamber. Perrine further teaches a first valve (95) configured to alternately supply a fluid to the second chamber and the fourth chamber such that the gas is forced out of the first chamber and the third chamber (As discussed in further detail in the aforesaid rejection of claims 1 – 8); however, as Perrine does not explicitly teach the end use being a gas spring, Perrine fails to explicitly disclose that the flow is into the gas spring and further fails to explicitly disclose a second valve fluidly coupled to the second chamber and configured to supply the fluid to the first valve through an orifice to control operation of the first valve
It would have been obvious to one of ordinary skill in the art to have utilized the pumping apparatus of Perrine in the axle assembly of Ellifson as the pumping apparatus of Perrine is capable of providing a pressurized gas which is utilized by the axle assembly of Ellifson and as Ellifson is silent as to the pumping mechanism, the pumping mechanism of Perrine is capable of providing the necessary pressurized gas for the gas spring of Ellifson. The use of the pumping mechanism of Perrine is considered as simple substitution of one known (or undisclosed) pumping mechanism for that of another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in 
Once combined, Ellifson in view of Perrine teaches a gas spring coupled to the wheel-end assembly and at least selectively fluidly coupled to the first chamber and the third chamber.
Reip teaches a hydraulic control system (Figure 2) utilizing a first valve (spool valve 22) configured to alternately supply a fluid to opposing sides of a hydraulic piston arrangement (12), similar in function to the first and fourth chambers of Perrine, and further teaches a second valve (14, 16, 18) fluidly coupled to the second chamber (As shown in Figure 2; The second valve is fluidly coupled to the operating chambers of the piston device 12 when the valve has been activated such that the control pressure 26 is suppled to either side of the directional control valve 11 as a pilot pressure connecting the control pressure to either operating chambers of the piston device 12) and configured to supply the fluid to the first valve (22) through an orifice to control operation of the first valve (A broadest reasonable interpretation of the term orifice has been applied to the claim such that each of the flow passages formed in the spool of the manual control valve 14 is interpreted as forming an orifice through which the control fluid is passed to control the operation of the first valve, spool valve 22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Perrine to incorporate the second valve arrangement of Reip with the predicted results that the second valve arrangement will allow for both manual operation of the pump as well as automated/electrical operation.
Regarding Claim 17: Ellifson in view of Perrine and Reip teaches the axle assembly of Claim 16; once combined, Perrine further teaches wherein the pump assembly further comprises a piston rod (21) coupling the first piston and the second piston such that a movement of the first piston causes an equal movement of the second piston (Column 3, Lines 3 – 8).  
Regarding Claim 18: Ellifson in view of Perrine and Reip teaches the axle assembly of Claim 16; once combined, Perrine further teaches wherein the first inlet check valve is directly fluidly coupled to the first chamber throughout the entire range of motion of the first piston (As shown through the arrangement of the inlet and outlet as shown in at least Figures 1 and 2; The inlet and outlet remain fluidly coupled to the first chamber until the first piston contacts the housing end cap 15), and wherein the second inlet check valve is directly fluidly coupled to the third chamber throughout the entire range of motion of the second piston (As shown through the arrangement of the inlet and outlet as shown in at least Figures 1 and 2; The inlet and outlet remain fluidly coupled to the third chamber until the first piston contacts the housing end cap 16).  
Regarding Claim 19: Ellifson in view of Perrine and Reip teaches the axle assembly of Claim 16; once combined, Perrine further teaches wherein the first valve is a directional control valve (DCV) (95) fluidly coupled to the second chamber (In view of the aforesaid 112(b), this recitation of “the first chamber” is being interpreted as directed towards “the second chamber”) and the fourth chamber (In view of the aforesaid 112(b), this recitation of “the third chamber” is being interpreted as directed towards “the fourth chamber”) and selectively repositionable between (a) a first position in which the DCV fluidly couples a high pressure fluid source to the second chamber (In view of the aforesaid 112(b), this recitation of “the first chamber” is being interpreted as directed towards “the second chamber”) and (b) a second position in which the DCV fluidly couples the high pressure fluid source to the fourth chamber (In view of the aforesaid 112(b), this recitation of “the third chamber” is being interpreted as directed towards “the fourth chamber”) (As shown in at least Figures 1 and 2; The DCV disclosed is a three position valve with the upper position, adjacent to the element 25 callout, in the figures interpreted as being the first position which supplies the first passage to the second chamber and the lower position, adjacent to the element 27 callout, being the second position which supplies the second passage top the fourth chamber); once combined, Perrine and Reip teaches the second valve; however, the embodiment as shown in Figure 2 of Perrine does not explicitly disclose that the DVC is configured to move the DCV from the first position to the second position in response to a pressure within the pump assembly exceeding a threshold pressure.  However, Perrine discloses that the control scheme of Figure 2 could be (Column 5, Lines 18 – 29; “Various other sensing techniques may also be used such as sensing the pressure of the fluid which will increase substantially instantaneously when the divider hits against the end of a cylinder”; Column 9, Line 46 – Column 10, Line 13, “The operation of the system can all be controlled from such a pressure sensor.  For example, the pressure sensor could be set to sense 2400 PSI.”; Claim 27, “wherein the sensor is a fluid pressure sensor located in communication with the outlet of the pump to sense a desired pressure of the fluid being pumped”). It would have been obvious to one of ordinary skill in the art to have utilized the pressure sensor arrangement disclosed by Perrine within the embodiment as shown in at least Figures 1 and 2 with the predicted .

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 19 have been considered but are moot because the new ground of rejection does not rely on any reference, or combination of references, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746